DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending and examined in the instant application.
The claims are patent eligible because the claims result in the practical application in that compressing genetic data results in smaller files with the same information content that use less computer memory than conventional data files.

Information Disclosure Statements
The IDSs filed have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification 

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "soft" in claim 5 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "hard" in claim 5 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For the purpose of examination, any clipped nucleotide is interpreted to be “soft” or “hard.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1-4, 6-8, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAM [1 June 2015; on IDS] in view of Sheinin et al. [US PGPUB 2015/0227686 A1; on IDS] in view of Craig et al. [Nucleic Acids Research, volume 18, 1990, pages 2653-2660].
Claim 1 is drawn to a method of compression pf genomic data mapped to a reference sequence comprising partitioning a file of genomic data into access units of different types.  The access units comprise genomic data classified according to the 
	Claim 14 is drawn to similar subject matter as claim 1, except as an apparatus.
	Claim 15 is drawn to similar subject matter as claim 1, except as a storage device.
Claim 16 is drawn to similar subject matter as claim 1, except as a computer readable medium.
The document of CRAM teaches the CRAM format specification [title].  Section 1 of CRAM teaches that CRAM is a data compression algorithm.  Picture 5 on page 5 of 
CRAM does not tach compressing genetic data.  CRAM does not teach positional data on the genetic data.  CRAM does not teach differences of positional data. CRAM does not teach reverse complements.
The document of Sheinin et al. studies lossless compression of DNA sequences [title].  The cover figure of Sheinin et al. illustrates positional data of nucleotides of interest.
CRAM and Sheinin et al. do not teach differences of positional data. CRAM and Sheinin et al. do not teach reverse complements.
The document of Craig et al. studies ordering of cosmid clones covering the Herpes simplex virus type I (HSV-I) genome in a test case for fingerprinting by hybridization [title].  Figure 1 on page 2654 of Craig et al. illustrates 22 oligonucleotide probes that are reverse complements of a subset of the four different isomers of the HSV-I genome.  Figure 6a on page 2658 of Craig et al. illustrates differences in positions of the reverse complement probes with respect to the reference genetic sequence.

	With regard to claim 2, Figure 1 of Craig et al. teaches the read lengths.

	With regard to claims 3-4 and 6-8, the abstract of Sheinin et al. teaches sequences with mismatches.  The cover figure of Sheinin et al. illustrates that any oligonucleotide (including oligonucleotides that are mismatches) can be assigned a 

	With regard to claim 10, Picture 5 of CRAM illustrates headers to access units with information of the access units within the header.  Figure 6a of Craig et al. illustrates the pairing of reads.

	With regard to claims 11-12, Figure 1 of Craig et al. in the input configuration for the number of reads.  Picture 5 of CRAM illustrates headers to access units with information of the access units within the header.  

	With regard to claim 17, section 1 of CRAM teaches that the data is compressed in the form of a data file.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the data compression algorithm of CRAM to include the genetic compression algorithm of Sheinin et al. wherein the motivation would have been that the genetic data compression of Sheinin et al. gives a biological application to the genetic data compression algorithm of CRAM [abstract of Sheinin et al.].  There would have been a reasonable expectation of success in combining CARM and Sheinin et al. because the data compression of CRAM is robust and generally applicable to the genetic data compression of Sheinin et al.


35 U.S.C. 103 Rejection #2:
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAM in view of Sheinin et al. in view of Craig et al. as applied to claims 1-4, 6-8, 10-12, and 14-17 above, in further view of MacCarthy et al. [US PGPUB 2014/0289536 A1].
Claim 13 is further limiting wherein the compressed data is encrypted.
CRAM, Sheinin et al., and Craig et al. make obvious a technique for compressing genetic data to accomplish a biological objective, as discussed above.
CRAM, Sheinin et al., and Craig et al. do not teach encrypting the compressed data.
The document of MacCarthy et al. studies a device, system, and method for securing and comparing genomic data [title].  Paragraphs 32 and 55 of MacCarthy et al. teach encrypting the compressed data.


35 U.S.C. 103 Rejection #3:
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAM in view of Sheinin et al. in view of Craig et al. as applied to claims 1-4, 6-8, 10-12, and 14-17 above, in further view of Ganeshalingam et al. [US PGPUB 2012/0089339 A1].
Claim 9 is further limiting wherein the access unit comprises header and payload data.
CRAM, Sheinin et al., and Craig et al. make obvious a technique for compressing genetic data to accomplish a biological objective, as discussed above.  Picture 5 of CRAM illustrates an access unit comprising header data.
CRAM, Sheinin et al., and Craig et al. do not teach an access unit comprising both header and payload data.
The document of Ganeshalingam et al. studies a method and systems for processing polymeric sequence data and related information [title].  Figure 17 and paragraph 34 of Ganeshalingam et al. teach combining header and payload data.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the data compression .

Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest transcoding genetic data such that when data realigned versus a new reference genome, only the payload information of the access data is modified, without having to transcode the entire file.
Claim 5 is free of the prior art because the prior art does not teach or suggest related access units to mismatches, indels, hard clipped nucleotides, and soft clipped nucleotides.

Related Prior Art
The document of Gatawood et al. studies methods and systems for compressing and comparing genomic data [title].  While Gatawood et al. does not teach partitioning genetic data into homogeneous layers of access units, Figure 2 of Gatawood et al. teaches compressing the differences between a reference genome and a test genome into a delta genome.
E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	20 August 2021